 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SHERRY-ELIZABETH BECKER,
                                                      NO: 4:21-CV-5096-TOR
 8                               Plaintiff,
             vs.                                      ORDER DENYING MOTION FOR
 9                                                    RECONSIDERATION
      SCOTT MATTHEW LONG,
10
                                 Defendants.
11

12

13         BEFORE THE COURT is Plaintiff’s Motion for Reconsideration. ECF No.

14   6. The Court has reviewed the record and files herein and is fully informed.

15                                     BACKGROUND

16         Plaintiff, a resident of Benton City, Washington filed this suit against

17   Defendant, a resident of Pasco, Washington, for breach of contract and trust. See

18   ECF Nos. 1, 6. Plaintiff claims this is a suit in equity. Id. Plaintiff provides no

19   basis for this Court’s subject matter jurisdiction over this suit.

20   //



     ORDER DENYING MOTION FOR RECONSIDERATION ~ 1
 1                                      DISCUSSION

 2         A motion for reconsideration of a judgment may be reviewed under either

 3   Federal Rule of Civil Procedure 59(e) (motion to alter or amend a judgment) or

 4   Rule 60(b) (relief from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,

 5   1262 (9th Cir. 1993). “Reconsideration is appropriate if the district court (1) is

 6   presented with newly discovered evidence, (2) committed clear error or the initial

 7   decision was manifestly unjust, or (3) if there is an intervening change in

 8   controlling law.” Id. at 1263; United Nat. Ins. Co. v. Spectrum Worldwide, Inc.,

 9   555 F.3d 772, 780 (9th Cir. 2009) (citation omitted). Whether to grant a motion

10   for reconsideration is within the sound discretion of the court. Navajo Nation v.

11   Confederated Tribes and Bands of the Yakima Nation, 331 F.3d 1041, 1046 (9th

12   Cir. 2003).

13         As the Court previously explained to Plaintiff, Courts are obligated to

14   consider sua sponte issues regarding subject-matter jurisdiction. See Gonzalez v.

15   Thaler, 565 U.S. 134, 141 (2012). A simple breach of contract action between two

16   private parties does not arise under the Constitution of the United States.

17   Accordingly, the Court does not have subject matter jurisdiction nor jurisdiction

18   based on equity. Without jurisdiction, the Court has no authority to proceed.

19         No basis for subject matter jurisdiction exists for this case to proceed in

20   federal court. The Washington State court is the proper forum for this lawsuit.



     ORDER DENYING MOTION FOR RECONSIDERATION ~ 2
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Plaintiff’s Motion for Reconsideration, ECF No. 6, is DENIED. Because

 3             the Motion for Reconsideration contains no privacy protected

 4             information, the Clerk of Court shall unseal that pleading.

 5         2. No further motions will be entertained in this CLOSED file.

 6         The District Court Executive is directed to enter this Order and furnish a

 7   copy to Plaintiff.

 8         DATED July 6, 2021.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER DENYING MOTION FOR RECONSIDERATION ~ 3
